Citation Nr: 0208309	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  94-39 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocates 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 21, 1977, to 
April 12, 1977, for a total of 22 days.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for a psychiatric disorder.

In an April 1997 decision, the Board denied entitlement to 
service connection for a psychiatric disorder, finding that 
the claim was not well grounded.  The appellant appealed that 
determination to United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the Board's April 1997 
decision, finding that the veteran had presented a well-
grounded claim, and remanded the case to the Board for 
further adjudication pursuant to its decision.  In a March 
1999 decision, the Board remanded the claim in accordance 
with the Court's decision.  Upon completion of the 
development requested in the remand, the RO again denied the 
veteran's claim.  

In August 2000, the Board denied the claim for service 
connection for a psychiatric disorder.  The veteran again 
appealed the decision to the Court.  The Secretary filed a 
motion to vacate the Board decision and remand it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The veteran's attorney indicated that the Secretary's motion 
was not opposed.  The Court granted the motion in May 2001.  
The case has been returned to the Board for further appellate 
review. 



FINDING OF FACT

A psychiatric disorder is not attributable to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the January 1993 rating decision on appeal, 
the June 1993 statement of the case, and the numerous 
supplemental statements of the case of record, the RO 
informed the veteran of the evidence necessary to establish 
service connection for a psychiatric disorder.  In the June 
1993 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
service connection.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Puerto Rico Public Advocates for Veterans 
Affairs.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, although the August 2000 Board decision was 
vacated, the veteran was informed of what evidence was 
necessary to establish service connection for a psychiatric 
disorder.

As for obtaining relevant records, the veteran has stated 
that he received treatment for his psychiatric disorder by 
VA.  The record reflects that the VA treatment records have 
been received and associated with the claims file.  The 
veteran submitted private medical records, which are a part 
of the claims file.  Additionally, the veteran stated that he 
was in receipt of Social Security Administration disability 
benefits, as a result of his psychiatric disorder.  The 
record reflects that in April 1995, the RO requested copies 
of the medical records used in awarding disability benefits.  
Those records were received in June 1995 and are a part of 
the claims file.  There were several medical records that 
were written in Spanish.  The Board has had them translated 
and the translations are a part of the record.  

Following the May 2001 Court order, the Board wrote to the 
veteran in May 2002, giving him an opportunity to submit 
additional evidence.  The following month, the veteran 
submitted a statement, stating that he did not have any other 
additional evidence to submit and asked that the Board 
proceed with readjudication of his claim.  

Finally, in accordance with its duty to assist, VA provided 
the veteran with a VA psychiatric evaluation by a board of 
two VA psychiatrists, to include them providing a medical 
opinion as to the etiology of the veteran's psychiatric 
disorder.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran served on active duty for 22 days.  The service 
medical records show that the veteran was hospitalized from 
March 24, 1977, to March 28, 1977, at the Beaumont Army 
Medical Center because he passed out while being given a 
shot.  During his hospitalization he reported symptoms of 
depression, paranoia, auditory and visual hallucinations, 
lack of appetite and an inability to sleep.  He also stated 
that he wanted out of the Army because it was not what he 
expected, that he had stopped eating, and that if he was not 
let out of the army he would kill himself.  His condition 
improved while he was at the medical center and he began 
eating.  He was diagnosed with "inadequate personality" 
upon discharge, prescribed no medication, and recommended for 
expedited discharge from the army.

His enlistment examination report, dated in January 1977, 
notes that he was normal psychologically.  In a report of 
medical history completed by the veteran at that time, he 
denied a history of depression, trouble sleeping, or 
"nervous trouble," and had never attempted suicide.  His 
March 1977 discharge examination report shows the same facts, 
but notes that he had a history of "inadequate 
personality."

In statements of record and in testimony at his January 1994 
personal hearing before the RO, the veteran asserted that his 
psychiatric condition began two days after entering service 
when his superior officer began picking on him, first denying 
him lunch because he did not take off his jacket in the mess 
hall, then throwing dirt on him during marches and spitting 
in his face.  The veteran further testified that he attacked 
the officer on his third day in service and wanted to kill 
him.  He was subsequently hospitalized, but does not remember 
much about the hospitalization.  After service he stated that 
he continued to suffer from the same problems he had in 
service, an inability to sleep, depression, and an inability 
to tolerate people, all of which prevented him from keeping a 
job until he found work at a hospital as a physical 
therapist's assistant.  He also stated that he did not seek 
treatment after service because he did not want to admit that 
he was "sick."  The record shows that the veteran worked at 
a private hospital from 1980 until October 1988 when he 
injured his back lifting a patient, and he has not worked 
since that time.

In February 1993 the veteran has also submitted statements in 
support of his claim from friends and neighbors.  One 
statement avers that the veteran had no troubles before 
service but was entirely different after discharge.  For the 
most part, however, the statements are all testimonials to 
the veterans good character, hard work ethic, willingness to 
help others, and clean criminal record.

Post-service medical records show that the veteran worked 
from 1980 to 1988 at a hospital as a practical nurse 
assisting with patients.  On October 25, 1988, he injured his 
back and was forced to stop working due to this injury.  
Subsequent to this injury the veteran was seen by several 
private physicians and applied for Social Security 
Administration disability benefits.  A review of the medical 
evidence relating to his treatment and application for 
disability benefits reveals that his first post-service 
psychiatric treatment of record is in 1989 by Dr. Silva.  

In a July 1990 treatment report from Dr. Silva, he stated 
that the veteran was seen in May 1989.  He noted the veteran 
had had an on-the-job injury in 1988 and had been unable to 
work since the accident.  Dr. Silva added, "[The veteran] 
developed a severe affective syndrome characterized by severe 
depression, crying spells, severe anxiety, ill humor, 
irritability, referential persecutory ideas, auditory 
hallucinations, visual hallucinations, suicidal ruminations, 
forgetfulness," etc.  

In a November 1992 statement from Dr. Silva, he entered a 
diagnosis of schizo-affective disorder, depressive type and 
listed the veteran's military life as one of the Axis IV 
stressors for his psychiatric disorder, along with his 
physical condition and his unemployment.  All other 
statements submitted by this physician failed to address the 
veteran's military service, but noted that the veteran had 
not been able to work since 1988.

In addition to Dr. Silva's evidence, there are multiple 
private treatment reports of record dating from 1989 to 1990.  
None of these psychiatric evaluations and treatment records 
make reference to his period of service as a triggering 
factor, for his psychiatric problems; rather, these treatment 
records almost universally indicate that the veteran's 
psychiatric problems began after he was forced to stop 
working due to an injury sustained in October 1988.  In an 
August 1989 psychiatric evaluation, Dr. Ramirez reported, 
"Claimant claims that he did well until February 1989, when 
due to back condition, a trauma of back suffered at his job, 
he developed anxiety, crying spells, irritability, shakiness 
and bad temper."  October and December 1994 VA outpatient 
treatment records indicate that the veteran had no 
psychiatric history prior to 1989.  

In a September 1998 psychiatric evaluation by Dr. Alfaro, the 
veteran's current private treating physician, Dr. Alfaro, 
states that the veteran developed an emotional condition 
while on military duty that has persisted up to the present 
time.  However, Dr. Alfaro's report merely notes that the 
veteran was treated for a psychiatric problem in service and 
again subsequent to service by Dr. Silva (whose treatment 
began in 1989), but does not identify any symptoms or other 
factors which link the two periods.  Additionally, Dr. 
Alfaro's treatment records from April 1998 to November 1998 
do not mention the veteran's brief period of military service 
at all.

An August 1999 VA psychiatric evaluation report shows that 
the veteran was examined by a board of two VA psychiatrists.  
In the evaluation report, the psychiatrists stated, "The 
veteran's claim[s] folder and his medical record[s] were both 
furnished and examined very carefully by both members of the 
board."  They interviewed the veteran and reported the 
veteran's history, as reported by him, and the veteran's 
current mental status.  The psychiatrists made the following 
determination, in part:

It appears that after the veteran had 
signed to enter military service[,] he 
thought that the situation was not what 
he expected and he made all kinds of 
efforts to go back home[,] which was what 
finally happened.  There is absolutely no 
evidence afterwards of any kind of 
complaints or treatment for a 
neuropsychiatric disorder.  The veteran 
began psychiatric treatment in 1988[,] 
and it is very clearly stated in all the 
paper and the reports from the State 
Insurance Fund and Social Security 
Administration that this veteran 
consistently told the psychiatrists that 
his emotional problem developed as a 
consequence of the physical condition he 
had when he suffered his work related 
accident. . . .  Therefore, we find no 
connection between the situation that 
occurred during this veteran's very short 
period of military duty and the 
symptomatology that he has presented 
since 1989.  In our opinion, the 
principal diagnosis of this veteran is 
that of a Personality Disorder with very 
strong dependent characteristics.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disorder.  
The reasons follow.

Weighing the evidence, the Board finds that the conclusion of 
the VA examiners in the August 1999 psychiatric evaluation 
report that the veteran's current psychiatric impairment is 
not due to his brief period of service is more probative than 
the September 1998 statement by Dr. Alfaro and the notation 
by Dr. Silva that the veteran's military service was one of 
the stressors that had caused the veteran's psychiatric 
disorder.  The VA psychiatrist's conclusion was based on a 
thorough review of the record, including Dr. Alfaro's 
opinion, while Dr. Alfaro's opinion was based, in part, on 
the veteran's history, which the Board finds is not credible.  
In Dr. Alfaro's evaluation report, he states, "[The veteran] 
dates the onset of his present illness back to 1977[,] when 
he was performing his basic training in Fort Bliss, Texas."  
However, as stated above, the Social Security Administration 
medical records show that the veteran attributed his current 
psychiatric condition to his inability to work following his 
work accident.  While the veteran is not competent to state 
that he developed a psychiatric disorder as a result of the 
work incident, his report of psychiatric symptoms as a result 
of the work accident are statements against interest before 
VA, which give the Board a basis to put more probative value 
into his psychiatric complaints in the Social Security 
Administration evaluation reports, than to his allegations 
that he incurred a psychiatric disorder in service. 

Additionally, the Board notes that depending on whether the 
veteran is seeking disability benefits from the Social 
Security Administration versus VA, will depend on the story 
he tells of what has caused his psychiatric disorder.  For 
the Social Security Administration, he tells the story of his 
inability to work after an on-the-job accident.  The Board 
believes that this work accident occurred.  For VA, however, 
the veteran complains that he developed the psychiatric 
disorder in service.  The Board finds that the veteran's 
varying of stories of when he incurred a psychiatric 
disorder, as respectively reported to VA and the Social 
Security Administration is, due to such variance, indicative 
of a lack of credibility on his part.  Thus, the probative 
value of Dr. Alfaro's medical opinion, which is clearly based 
on the veteran's history, is significantly lessened. 

In support of the assertion that the veteran's psychiatric 
impairment is due to his October 1988 injury and not events 
in service, the record shows that the veteran did not seek 
treatment from discharge until 1989, and was able to hold 
down a job from 1980 to 1988, when his physical disability 
forced him to stop working.  Further, it is not until a 
November 1992 evaluation that the veteran's military 
experiences are mentioned as a possible significant factor in 
relation to the veteran's psychiatric disorder.  
Additionally, the majority of the multiple psychiatric 
treatment records fail to mention service as a causative 
factor for the veteran's psychiatric symptoms, while almost 
all of them indicate that his 1988 injury is a factor.  
Moreover, virtually all of the lay statements submitted by 
the veteran attest to his good character and attitude, 
belying his assertion that he could not work after discharge 
due to a continuation of psychiatric symptoms from discharge, 
and, in fact, the service records show that his symptoms 
resolved during his hospitalization.

In conclusion, the Board finds that the August 1999 VA 
psychiatric evaluation report is the most probative evidence.  
The VA psychiatrists determined that there was no connection 
between the veteran's current psychiatric disorder and 
service, and they substantiated their opinion with evidence 
in the record, and which description of such evidence is 
accurate.  However, in Dr. Alfaro's medical opinion, wherein 
he attributes the veteran's psychiatric disorder to his 
service, he added that the veteran's psychiatric disorder had 
"persisted" from service to the present time.  Such 
conclusion cannot be based on the objective evidence of 
record, as there are no psychiatric treatment reports between 
1978 and 1989.  Thus, it is clear that Dr. Alfaro's opinion 
that the psychiatric disorder has been "persistent" since 
service is based on the veteran's history is speculative and 
based on a significant element of surmisal.  As stated above, 
the Board does not find that the veteran is a reliable 
historian.  He changes the history of his psychiatric 
disorder between VA and the Social Security Administration.  
The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran, where that 
history is unsupported or based on inaccurate factual 
premises.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Thus, the Board finds that Dr. Alfaro's opinion is outweighed 
by the August 1999 opinion by two psychiatrists.

As to Dr. Silva's notation that the veteran's military 
service was a stressor underlying the veteran's current 
psychiatric disorder, nowhere does Dr. Silva substantiate his 
conclusory statement.  The Board finds that the August 1999 
VA psychiatric evaluation, which gives detailed findings 
based on a thorough review of the evidence of record, has 
more probative value than Dr. Silva's November 1992 cursory 
determination.  

Although the veteran has alleged that his psychiatric 
disorder is due to service, he is not competent to state the 
etiology of his psychiatric disorder, as that requires a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The preponderance of evidence is against the veteran's claim 
for service connection for a psychiatric disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for a psychiatric disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

